--------------------------------------------------------------------------------

 
          Exhibit 10.21




SUMMARY OF COMPENSATION OF EXECUTIVE OFFICERS




Anheuser-Busch Companies, Inc. (the “Company”) does not have employment
agreements with any of its executive officers.  The following is a description
of executive officer compensation.


On November 28, 2007, the Compensation Committee (the “Committee”) of the Board
of Directors of the Company approved the annual base salaries effective January
1, 2008, of the Company’s executive officers after review of performance and
competitive market data.  The following table sets forth the 2008 base salary of
the Company’s Named Executive Officers (which officers were determined by
reference to the Proxy Statement for the Company’s 2008 Annual Meeting of
Stockholders, dated March 10, 2008).



 
 
Name and Position
 
 
2008 Annual
Base Salary

   
August A. Busch IV
President and Chief Executive Officer
  $ 1,380,000                
W. Randolph Baker
Vice President and Chief Financial Officer
  $ 678,038                
Mark T. Bobak (¹)
Group Vice President and Chief Legal Officer
 
$           NA
               
Douglas J. Muhleman
Group Vice President, Brewing, Operations and Technology
Anheuser-Busch, Incorporated
  $ 633,663                
Michael J. Owens
Vice President – Business Operations
Anheuser-Busch, Incorporated
  $ 553,500  





(¹) Mark Bobak resigned from the Company effective December 31, 2007.


Information regarding 2007 bonus payments is contained in the Company’s Form 8-K
filed with the Securities and Exchange Commission on February 1,
2008.  Information regarding 2008 bonuses is contained in Exhibit 10.20 to this
Form 10-K  for the fiscal year ended December 31, 2007, filed with the
Securities and Exchange Commission on February 29, 2008.

 
 

--------------------------------------------------------------------------------

 



Also on November 28, 2007, the Committee approved grants of ten year incentive
and non-qualified stock option awards to approximately 3,000 officers and
management employees of the Company and its subsidiaries and affiliates eligible
to receive such awards under the Company’s 2007 Equity and Incentive Plan
including the Named Executive Officers for 2007.  The 2007 Equity and Incentive
Plan is attached as Appendix B to the Proxy Statement for the Company’s 2007
Annual Meeting of Stockholders, dated March 12, 2007.


Information concerning the stock option awards to the Company’s Named Executive
Officers is contained in Form 8-K dated November 27, 2007, and filed by the
Company with the Securities & Exchange Commission on November 30, 2007.


The Company will provide additional information regarding compensation awarded
to Named Executive Officers in respect of and during the year ended December 31,
2007, in the Proxy Statement for the Company’s 2008 Annual Meeting of
Stockholders expected to be dated March 10, 2008, which is expected to be filed
with the Securities and Exchange Commission on March 10, 2008.
 